meet multiple deadlines, which resulted in this court issuing orders
                imposing conditional sanctions. Initially, Braecklein failed to timely file
                the rough draft transcript request form. After the conditional sanctions
                order was issued, she filed the form and the sanctions were vacated. She
                also informed the court that the district court had granted the client's
                proper person motion to discharge her as counsel, but she stated that she
                would provide the fast track statement and appendix as had been directed
                by this court. She was given multiple extensions of time to do so, but
                failed to file the required documents. This resulted in another order
                imposing conditional sanctions. After she again failed to file the
                documents, this court issued an order to appear and show cause that
                required Braecklein to appear for a hearing before the court. Braecklein
                complied and this court issued an order that no further sanctions would be
                imposed and gave her a further extension of time to file the fast track
                statement and appendix. She sought another extension, which was denied
                but she was provided ten additional days to file the documents. When she
                failed to comply, another order was issued giving another deadline for
                filing the documents and which stated that failure to comply would result
                in removal as counsel, referral to the state bar, and prohibition from
                practicing before this court. She again failed to comply, and this court
                issued the order imposing the sanctions.
                            The disciplinary panel found that Braecklein violated RPC 1.1
                (competence), RPC 1.3 (diligence), RPC 3.2 (expediting litigation), and
                RPC 8.1(b) (bar admission and disciplinary matters). The panel found
                several aggravating and mitigating factors in regard to this count. As
                aggravating factors, the panel found: (1) prior disciplinary offenses; (2) a
                pattern of misconduct; (3) multiple offenses; (4) vulnerability of victim;

SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 19(t7A
                and (5) substantial experience in the practice of law.   See SCR 102.5. In
                mitigation, the panel found an absence of dishonest or selfish motive,
                personal problems, cooperative attitude towards the proceedings, and
                remorse and remoteness of prior offenses. Id.
                            Based on these findings, the panel recommended that
                Braecklein: (1) be issued a public reprimand; (2) be required to take an
                additional ten hours of continuing legal education (CLE) relating to law
                office management each year for the next two years; (3) obtain a mentor
                that is approved by the state bar and who will be responsible for providing
                quarterly reports to the state bar for the next two years; (4) refrain from
                providing any pro-bono services for the next two years; (5) refrain from
                practicing before the Nevada Supreme Court for the next two years; and
                (6) pay the state bar costs of the disciplinary proceedings, pursuant to SCR
                120, within 30 days.
                            Although persuasive, the findings and recommendations of a
                panel of thefl Southern Nevada Disciplinary Board are not binding, and this
                court's automatic review of a panel's decision is conducted de novo. SCR
                105(3)(b); In re Discipline of Droz, 123 Nev. 163, 168, 160 P.3d 881, 884-85
                (2007). The panel's findings of misconduct must be supported by clear and
                convincing evidence. In re Discipline of Drakulich, 111 Nev. 1556, 1566,
                908 P.2d 709, 715 (1995).
                            Having reviewed the record, we conclude that clear and
                convincing evidence supports the panel's findings that Braecklein
                committed the violations alleged. See SCR 105(2)(0. We further conclude
                that the panel's recommended discipline is appropriately tailored to
                Braecklein's misconduct, and we approve the recommendation, except as
                to one condition. We reject the recommended condition that Braecklein

SUPREME COURT
        OF
     NEVADA
                                                     3
10) 1947A
                 refrain from providing any pro-bono services for the next two years. The
                 obligation to perform pro-bono services is an ethical duty, and therefore it
                 is inappropriate to prohibit the performance of pro-bono services as a
                 disciplinary condition.
                               Accordingly, Braecklein is hereby publicly reprimanded for her
                 misconduct. Additionally, Braecklein is required to take an additional ten
                 hours of CLE relating to law office management each year for the next two
                 years, obtain a mentor that is approved by the state bar and who will be
                 responsible for providing quarterly reports to the state bar for the next
                 two years, refrain from practicing before this court for the next two years,
                 and pay the state bar costs of the disciplinary proceedings, pursuant to
                 SCR 120, within 30 days of receipt of a bill of costs from the State Bar.
                               It is so ORDERED.




                                             , C.J.                exu cup              , J.
                 Gibbons                                    Pickering


                   /circa..   SLA.k. ‘
                 Hardesty                                   Parraguir


                                                                  tei
                                                            Cherry




SUPREME COURT
      OF
    NEVADA


(0) 1947A c(ea
                                                       4
                SAITTA, J., concurring in part and dissenting in part:
                            While I concur with the majority in concluding that clear and
                convincing evidence supports the panel's findings that Braecklein
                committed the violations alleged, I dissent from the discipline imposed.
                Braecklein has already been subject to prior discipline involving
                reprimands on multiple occasions in the past. Accordingly, more severe
                discipline is now appropriate based on her continued misconduct. I would
                impose a six-month suspension from the practice of law, along with
                further discipline that she refrain from providing pro-bono services for an
                additional six months. While I agree that pro-bono service is an important
                ethical duty of an attorney, it is unhelpful if the client is harmed by the
                attorney's conduct while providing pro-bono services, which is what
                occurred in this matter. Instead, based on the six-month suspension and
                further six-month refrain from providing pro-bono services, I would
                additionally require that Braecklein pay $500 to an organization or group
                that provides pro-bono services, similar to the contribution amount
                recommended under RPC 6.1(a)(3)(ii) for attorneys to contribute per year
                if they do not provide pro-bono services.



                                                                               ,   J.
                                                    Saitta




                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Judith H. Braecklein
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA

                                                      5
(0) IN7A,